By the Coukt :
The Assistant City and County Attorney had no authority to bring this action until after the Tax Collector had given the thirty days’ notice required by sec. 10 of the Act of April 4th, 1870. The failure to give this notice is a matter which goes to the power of the Assistant City and County Attorney, not to the sufficiency of the complaint or proof, or to the question as to whether any other defenses can be made to the merits than those mentioned in sec. 11 of the same act.
An action commenced before such publication by the Tax Collector was prematurely brought.
Judgment and order reversed and cause remanded.